                                                            Entered on Docket
                                                            February 08, 2021
                                                            EDWARD J. EMMONS, CLERK
                                                            U.S. BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF CALIFORNIA


 1   Andrew J. Ghekas (SBN 0119169)
     Anthony & Partners, LLC                              The following constitutes the order of the Court.
 2
     100 S. Ashley Dr., Suite 1600                        Signed: February 8, 2021
 3   Tampa, Florida 33602
     Telephone: 813-273-5616
 4   Facsimile: 813-221-4113
 5   aghekas@anthonyandpartners.com
                                                            ______________________________________________
 6   Attorneys for Creditor, Centennial Bank                Stephen L. Johnson
                                                            U.S. Bankruptcy Judge
 7
 8
 9
                                              UNITED STATES BANKRUPTCY COURT
10                                            NORTHERN DISTRICT OF CALIFORNIA

11                                           )
     In re Evander Frank Kane,               )
12                                           )
                                                                       Case No.   21-50028
13                                Debtor(s). )
            ______________________________                             Chapter    7
14                            ORDER GRANTING APPLICATION FOR ADMISSION OF
                                        ATTORNEY PRO HAC VICE
15
     Andrew J. Ghekas, Esquire                                  , whose business address and telephone number is
16
     Anthony & Partners, LLC
     100 South Ashley Drive, Suite 1600
17   Tampa, Florida 33602
     Telephone: (813) 273-5616
18   E-mail: aghekas@anthonyandpartners.com

     and who is an active member in good standing of the bar of Florida
19
     having applied in the above-entitled action for admission to practice in the Northern District of
20
     California on a pro hac vice basis, representing creditor, Centennial Bank, N.A.
21
               IT IS HEREBY ORDERED THAT the application is granted, subject to the terms and
22
     conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance pro hac
23
     vice. Service of papers upon and communication with co-counsel designated in the application
24
     will constitute notice to the represented party. All future filings in this action are subject to the
25
     Bankruptcy Local Rules and Electronic Case Filing Procedures adopted by the United States
26
     Bankruptcy Court for the Northern District of California.
27
                                                      **END OF ORDER**
28



Case: 21-50028            Doc# 28             Filed: 02/08/21   Entered: 02/08/21 14:47:57       Page 1 of 1
